Citation Nr: 1640037	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 25, 2011, and a rating in excess of 70 percent from December 7, 2011 to April 12, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to July 1971.  He served in Vietnam and was awarded a Bronze Star Medal and an Air Medal among his awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in August 2012 and March 2016.  The Board remanded it for additional development, and it has been returned to the Board for further review.

In a May 2013 rating decision, the RO granted the Veteran a 100 percent rating for PTSD from October 25, 2011 to December 6, 2011, based on hospitalization for a period greater than 21 days.  In a June 2016 rating decision, the VA Appeals Management Center (AMC) granted the Veteran a 100 percent rating for PTSD from April 13, 2016.  Accordingly, the issue of entitlement to an increased rating for the Veteran's PTSD during those periods is no longer before the Board.  The discussion in this document is for those times when the temporary and permanent total ratings were not assigned.  Nothing herein should be taken as affecting those periods.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal. 

Although a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was initially on appeal, the AMC granted entitlement to a TDIU in a June 2016 rating decision, effective June 19, 2012, when a treatment record was said to raise the issue.  The issue was subsequently addressed after the June 29, 2012 hearing before the undersigned.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.  The psychiatric disorder at issue is the only service connected disability.  The matter concerning the granting of a schedular 100 percent rating while the TDIU was in effect is addressed herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence of record indicates that prior to October 25, 2011, the Veteran's PTSD was manifested by suicidal ideation, depression, anxiety, nightmares, social isolation, anger, and flattened affect; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been demonstrated during this period.

2.  The medical evidence of record indicates that from December 7, 2011 to April 12, 2016, the Veteran's PTSD was manifested by suicidal ideation, depression, anxiety, nightmares, social isolation, anger, flattened affect, and neglect of personal appearance and hygiene; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been demonstrated during this period.  (It is again noted that a total rating based on individual unemployability was granted from June 2012 during this period.)



CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the appellant's favor, prior to October 25, 2011, the criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  From December 7, 2011 to April 12, 2016, the criteria for a 100 percent schedular rating for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2010.  The claim was last adjudicated in June 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, records of the Social Security Administration, written statements of the Veteran, and VA examination reports.  

The Veteran was also afforded a VA hearing with the undersigned in June 2012.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the August 2012 Board remand, VA obtained additional VA treatment records and afforded the Veteran another VA examination.  Pursuant to the March 2016 Board remand, VA again obtained additional VA treatment records and afforded the Veteran another VA examination.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the Veteran has been assigned staged rating periods with an assignment of 50 percent from July 22, 2010 to October 24, 2011, 100 percent from October 25, 2011 to December 6, 2011, 70 percent from December 7, 2011 to April 12, 2016, and 100 percent from April 13, 2016.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran's service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD.  Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score between 41 and 50 indicates that a Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Analysis

The Veteran asserts that his service-connected PTSD warrants an initial rating higher than 50 percent from July 22, 2010 to October 24, 2011 and higher than 70 percent from December 7, 2011 to April 12, 2016.  

During a July 2010 VA treatment session, the Veteran reported being "scared of everything."  He also reported nightmares three to four times per week with intermittent awakenings due to nightmares and noises.  He indicated that he had recently begun self-employment as a painter.  He was noted to have good grooming and hygiene, normal speech, full orientation, grossly intact cognition, good insight, intact judgment, and a "pretty good" mood with congruent affect.  The Veteran denied hallucinations or suicidal or homicidal ideation.  

During an August 2010 treatment session, the Veteran reported severe nightmares and increased hyperstartle and anxiety symptoms as a result of sobriety and life stressors.  The Veteran indicated that he lived in fear.  The treatment provider observed that the Veteran intellectualized and avoided affect while awake.  

In September 2010, the Veteran was afforded a VA psychiatric examination.  The Veteran reported nightmares two to three times per week, suppression of most feelings, loss of interest in family, hobbies, and activities, anxiety around loud noises, intrusive thoughts several times per week, difficulty being close to people due to suspiciousness, frequent loss of temper leading to enraged yelling, and isolation and withdrawal from others other than those in Alcoholics Anonymous.  The Veteran also reported a history of suicidal ideation without plan or attempt.  He reported continued employment as a painter but said he had lost several previous jobs, including one as an assistant dean at a university, due to drinking and gambling.  He reported that he had divorced three years prior and was raising two teenage daughters.

On examination, the Veteran was appropriately dressed and groomed, his speech was spontaneous and goal-directed, his affect was variable and sometimes tearful but mildly constricted, and his thought processes were linear and devoid of delusional content.  The Veteran did not report any current hallucinations or suicidal or homicidal ideation.  The examiner found that the Veteran's memory was intact, his attention, concentration, and impulse control were fair, and his insight and judgment were good.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 52.  

Treatment sessions for the remainder of 2010 noted similar symptoms to prior sessions, though the Veteran reported in October 2010 that he was in a good mood ninety percent of the time.  

During a January 2011 treatment session, the Veteran reported some improvement in his PTSD symptoms but reported worsened nightmares and continued to report hypervigilance, and an exaggerated startle response.  The treatment provider noted that the Veteran's affect was congruent with his reported overwhelmed mood and assigned a GAF score of 55.  Later in January 2011, the Veteran arrived for a walk-in appointment and was crying while in the waiting room.  The Veteran was still severely depressed at the end of the session.  He reported passive suicidal ideation in the past 24 hours due to a confrontation with his daughter.  The treatment provider noted that the Veteran's intellectualization and avoidance of affect caused him to appear less distressed than he actually felt, leading to steep changes when coping strategies fail.  The Veteran reported an overwhelmed and depressed mood and his affect was congruent but guarded.  

In February 2011, the Veteran reported depression, a "massive amount of stress," and decreased motivation, all due to a strained relationship with his daughter.  He reported his mood as "hurt" and noted frequent crying episodes.  His hygiene and grooming were fair.  Later in February 2011, the Veteran reported that his nightmares were less intense, but still severe.  His affect was less guarded.  
In March 2011, the Veteran reported that his average mood and anxiety had improved.  He was well-groomed, his mood was euthymic, and his affect was normal.  Irritability and anger were present but improved.  Nightmares had increased in intensity.  He reported flashbacks four to five times per week due to loud noises.  

In April 2011, the Veteran reported renewed anxiety for no clear reason.  His mood was depressed, his affect was normal, and irritability and anger were present.  In May 2011, he reported that he had intrusive thoughts that death would bring him relief for the past three to four weeks but denied any active suicidal ideation with intent.  

In a June 2011 statement on his substantive appeal (VA Form 9), the Veteran reported that his symptoms included suicidal ideation, homicidal ideation, panic attacks, and depression, which affected his ability to function independently.  

The Veteran participated in inpatient psychiatric treatment from October 25, 2011 to December 6, 2011.  It is not clear from the record whether there were any particular symptoms that precipitated the need for treatment.  Upon admission, the Veteran's PTSD symptoms included recurrent nightmares, intrusive thoughts and memories, survival guilt, grief, depression, anger, anxiety, hypervigilance, social isolation and alienation, an exaggerated startle response, and problems with crowds, loud noises, and primary relationships.  On the day before discharge, a treatment provider noted an apprehensive mood with constricted affect, speech with occasionally low volume, fair judgment and insight, and no hallucinations, delusions, or suicidal or homicidal ideation.  Nine days after discharge, the Veteran noted that he had felt numb since discharge and a treatment provider noted an overwhelmed and blunted affect.  The Veteran noted that his self-employment allowed him flexible hours with the ability to take time off if his symptoms were causing him distress.  

In a March 2012 treatment session, the Veteran reported increased isolation for the past two to three months.  In April 2012, the Veteran reported increased depression and anxiety for the past two to three weeks as he faced possible homelessness due to his ex-wife renting the home in which he and his daughters had been living to someone else.  His mood was depressed and anxious and his affect was normal.  Nightmares had become slightly less intense.  The treatment provider assigned a GAF score of 55.  

In May 2012, the Veteran reported that he was now living in a motel with his daughter and that his panic symptoms had increased since becoming homeless.  In June 2012, the Veteran reported that increased medical issues had worsened his depression and that he was able to work part time episodically but depression and PTSD prevented him from maintaining anything consistent.  Specifically, isolation, hypervigilance, lowered frustration tolerance and fatigue from depression and poor sleep were stopping his ability to sustain work.  

During the June 2012 hearing, the Veteran testified that his symptoms included continual depression, low self-esteem, difficulty raising his daughters, avoidance of stressors (including difficulty in forcing himself to attend the hearing), hypervigilance, and difficulty coping with stress.  He also testified that he had not had a full time job since 2009.  He reported that he avoided events or even going into stores because of his inability to tolerate crowds and would send his daughter into stores for him while he stayed outside.  He again reported that his symptoms became overwhelming when he stopped drinking.  He indicated that his entire support system consisted of one daughter and group treatment.

In October 2012, the Veteran was afforded a second VA psychiatric examination.  The Veteran reported living with his daughters, detachment from others and difficulty getting close to others, having one or two close friends outside of his family, and that he did not get angry very often but "when I've had enough I've had enough."  He reported no current employment and difficulty finding employment.  He reported sleep difficulties including nightmares four to five times per week as well as intrusive thoughts, avoidant behavior, hypervigilance, and an exaggerated startle response.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, chronic sleep impairment, gross impairment in thought processes or communication, and disturbances of motivation and mood.  The examiner diagnosed the Veteran with PTSD and depressive disorder and opined that it was possible to differentiate the symptoms: PTSD symptoms included nightmares, intrusive thoughts, hypervigilance, avoidance, an exaggerated startle response and difficulty getting close to people, whereas depressive symptoms included depressed mood, energy, and motivation.  The examiner indicated that the Veteran's overall functional impairment due to each disorder was moderate and was best described as occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 55.  The examiner noted that there had been no significant increase in severity of PTSD symptoms since the September 2010 VA examination.  

In a November 2012 treatment session, the Veteran reported that his sadness was still severe at times but denied any suicidal ideation or hopelessness.  In December 2012, the Veteran reported that his nightmares were no longer sufficient to wake him.  His mood was optimistic and the treatment provider assigned a GAF score of 55.  

The Veteran's symptoms remained essentially consistent through 2013 and into 2014.  In a February 2013 treatment session, the Veteran reported that his depression had lessened somewhat.  In May 2013, he reported that he still isolated himself and that his depression had worsened somewhat.  In June 2013, he reported that his depression had continued to worsen and that he felt more hopeless than usual but denied active suicidal ideation.  Later in June 2013, he reported that his hopelessness and depression had lessened.  In August 2013, he reported decreased nightmares and depression but continued anxiety in crowds and around loud noises.  His irritability had also improved.  The treatment provider assigned a GAF score of 55.  A treatment provider in October 2013 assigned a GAF score of 56.  In March 2014, he reported that his nightmares were minimal but his anxiety continued.  The treatment provider assigned a GAF score of 56.  

In a May 2014 initial evaluation by a PTSD clinical team, the team noted marked social impairment with severe impact and few aspects of social functioning still intact.  The team also noted definite occupational impairment with moderate impact and many aspects of occupational and other important functioning still intact.  In July 2014, a treatment provider assigned the Veteran a GAF score of 56.  

In a November 2014 treatment appointment, the Veteran reported suicidal ideation without intent, but not during the appointment.  He also reported that his depression had worsened.  The treatment provider assigned a GAF score of 56.  Later in November 2014, a treatment provider noted mildly constricted affect and the Veteran reported "fleeting ideas" of suicide without intent.  He also reported short term forgetfulness but intact long term memory.  

In December 2014, the Veteran was afforded another VA psychiatric examination.  The Veteran reported living with his daughters, with a good relationship with the younger daughter and a poor relationship with the older daughter.  He denied dating at all.  He reported having one close friend that he saw twice per week and five casual friends he saw once per week.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran's mood was dysphoric, his affect was congruent including becoming tearful at one point, and that he denied any current suicidal or homicidal ideation.  The examiner diagnosed the Veteran with PTSD and depressive disorder not otherwise specified and opined that it was possible to differentiate the symptoms: the PTSD symptoms were as described above and the depression symptoms included depressed mood, low energy and motivation, fatigue, decreased feelings of hope and worth, decreased appetite, isolation, less interest in activities, and problems with irritability, concentration, and sleep.  The examiner indicated, however, that the depression and history of polysubstance dependence in remission represented an effort to cope with PTSD. The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with decreased reliability and productivity.  

There is no record of treatment sessions in 2015.  In a January 2016 session, the Veteran reported "ups and downs" with depression at times, increased anxiety, and occasional nightmares.  He also reported difficulty remembering to take his medication.  In a February 2016 session, he reported that his mood had been more down, including decreased motivation, modest constant anxiety, occasional irritability, and occasional hopelessness but no suicidal or homicidal ideation.  

On April 13, 2016, the Veteran was afforded a fourth VA psychiatric examination.  He reported living alone, with support from his younger daughter and a strained relationship with his older daughter.  He reported that he lost contact with his siblings after his mother's death and that he had minimal friends.  He indicated that he had not been employed for eight years.  He reported a depressed and anxious mood, difficulty attending to activities of daily living such as maintenance of hygiene, difficulty being around others, and a distrust of other people.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner diagnosed the Veteran with PTSD and unspecified depressive disorder and opined that it was possible to differentiate the symptoms: the PTSD symptoms included nightmares, flashbacks, exaggerated startle response, hypervigilance, and avoidance of reminders of traumatic experiences.  The depression symptoms included recurrent episodes of depressed mood, tearfulness, increased pessimism, history of suicidal ideation, and intermittent feelings of helplessness and hopelessness.  Overlapping symptoms included poor frustration tolerance, increased rejection sensitivity, inappropriate guilt, nonrestorative sleep, and concentration disturbances.  The examiner indicated however, that the overlapping symptoms made it difficult to determine which disorder was causing which portion of his occupational and social impairment, which the examiner described as total.  The examiner assigned a GAF score of 45.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent for PTSD for both of the periods on appeal.  Over the course of these periods, the Veteran has reported and treatment providers and VA examiner have reported: impaired impulse control such as unprovoked irritability with periods of violence (in the form of enraged yelling), difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  While the Veteran has not manifested all of the symptoms listed in the criteria demonstrating occupational and social impairment with deficiencies in most areas and has not manifested all of the symptoms referenced above for the full duration of both periods on appeal, the Board finds that the symptoms that the Veteran has struggled with since 2010 more nearly approximate those that warrant a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms at any time during the period on appeal.  There has never been any evidence that the Veteran has had persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time and place, or memory loss for names of close friends, his own occupation, or his own name.  The October 2012 VA examiner made an incidental finding of gross impairment in thought processes or communication and the December 2014 VA examiner made an incidental finding of intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, but even the constant presence of some symptoms listed in the criteria for a 100 percent rating would be insufficient because the overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; see, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

While the Veteran has been granted a TDIU as of June 19, 2012, the Board points out that the standards for the assignment of a TDIU are not the same as those for a 100 percent evaluation for a psychiatric disorder.  While a TDIU may be warranted when a person is unable to follow a substantially gainful occupation, a 100 percent rating for a psychiatric disorder requires total occupational and social impairment. 38 C.F.R. §§ 3.340, 4.130.  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  Although it is unclear to what extent the Veteran supported himself as a self-employed painter or if or when he ceased his self-employment, the Veteran has  been able to maintain some personal relationships throughout the periods on appeal, usually including at least one close friendship and a generally positive relationship with one of his daughters.

The Board further finds that the GAF scores assigned to the Veteran do not provide a basis for assigning a rating in excess of 70 percent.  The Veteran has received GAF scores ranging from 45 to 56, which are reflective of moderate to serious symptoms and moderate to serious impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which 70 percent disability ratings have been assigned. See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent ratings that have now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

As a final matter, the Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and in fact provide for consideration of far greater disability and symptoms than currently shown by the evidence.  The Veteran was not hospitalized at any time during the period currently being decided, and he has not asserted any symptomatology which is not comparable to those contemplated within the rating criteria.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor that there is any additional functional impairment caused by the collective impact of other service-connected disabilities because PTSD is the Veteran's only service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, the appellant's impairment due to PTSD has been most consistent with a 70 percent disability rating for both of the periods on appeal.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating of 70 percent, but no more, for PTSD is granted prior to October 25, 2011, subject to the payment of monetary benefits.

Entitlement to a schedular rating in excess of 70 for PTSD from December 7, 2011 to April 12, 2016 is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


